Citation Nr: 0027506	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  96-42 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
shoulder disability.

2.  Entitlement to a compensable rating for hiatal hernia and 
splenic flexure syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
May 1995.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board initially notes that the veteran's claim for 
service connection for skin disability, filed in July 1995, 
has not been addressed by the RO.  In addition, the veteran, 
at his December 1998 hearing before a hearing officer at the 
RO, raised the issue of whether new and material evidence had 
been presented to reopen a claim for service connection for 
hearing loss, and also raised the issue of entitlement to an 
increased rating for back disability.  These matters are 
therefore referred to the RO for appropriate action.

The Board also notes that a May 1999 rating decision granted 
an increase in the ratings assigned the veteran's 
diverticulitis and cardiovascular disability, effective 
December 17, 1998.  In April 2000, the veteran essentially 
alleged that the effective date of December 17, 1998, for the 
increase in the ratings assigned the referenced disabilities 
was incorrect.  He was issued a Statement of the Case in June 
2000 in response to his April 2000 Notice of Disagreement, 
but no further communication from either the veteran or his 
representative was thereafter received with respect to the 
proper effective date for the assigned increase in the rating 
for diverticulitis or cardiovascular disability.  The Board 
therefore concludes that the veteran is not currently seeking 
appellate review with respect to either of those issues. 



REMAND

Briefly, the record reflects that the veteran was last 
afforded a VA examination of his left shoulder in September 
1995.  The Board notes that while the veteran at that time 
reported experiencing left shoulder pain and demonstrated 
decreased range of left shoulder motion, the examiner notably 
did not adequately assess any functional loss due to pain.  
The Board also notes that the examination was conducted by a 
physician's assistant rather than by a physician.  Under the 
circumstances, the Board is of the opinion that additional VA 
examination of the veteran's left shoulder is warranted.

With respect to the veteran's hiatal hernia and splenic 
flexure syndrome, the record reflects that the veteran was 
last afforded a VA examination specifically addressing these 
disorders in December 1996.  At that time, the veteran was 
diagnosed with hiatal hernia by history, and the examiner 
concluded that the veteran's reported complaints of abdominal 
pain and bloating, diarrhea, generalized weakness and nausea 
were sufficiently accounted for by his service-connected 
irritable bowel disorder.  The Board notes, however, that the 
December 1996 examination was also conducted by a physician's 
assistant.  An examination report dated in February 1999 
documents complaints of rare nausea and vomiting, as well as 
some weight loss by the veteran, but the only pertinent 
diagnosis was diverticulitis.  Under the circumstances, the 
Board is of the opinion that another VA examination of the 
veteran would be helpful in the adjudication of the instant 
claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
left shoulder disability.  All 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed.  In 
reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  Tests of joint 
motion against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement and excess fatigability on 
use should be described.  The 
physician should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
The specific functional impairment 
due to pain should be identified, 
and the examiner should be requested 
to assess the extent of any pain.  
The physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.

The physician should also provide an 
opinion concerning the impact of the 
veteran's left shoulder disability 
on his ability to work.  The 
rationale for all opinions expressed 
should be explained.  The veteran's 
claims files must be made available 
to and reviewed by the examiner.  
The examination report is to reflect 
that a review of the claims files 
was made.  The examination report 
must  be typed.  

3.  The RO should also arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature and extent of impairment 
from the veteran's hiatal hernia and 
splenic flexure syndrome.  All 
indicated studies should be 
performed and all findings should be 
reported in detail.  The physician 
should also provide an opinion 
concerning the impact of the 
veteran's hiatal hernia and splenic 
flexure syndrome on his ability to 
work.  The rationale for all 
opinions expressed should be 
explained. The veteran's claims 
files must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims files 
was made.  The examination report 
must be typed..  

4.  Thereafter, the RO should review 
the claims files and ensure that all 
requested development has been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issues of 
entitlement to a rating in excess of 
10 percent for left shoulder 
disability and entitlement to a 
compensable rating for hiatal hernia 
and splenic flexure syndrome.  In 
readjudicating the left shoulder 
claim, the RO should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4 and application 
of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint.  See DeLuca 
v. Brown , 8 Vet. App. 202 (1995).  
The RO should also determine whether 
the case should be referred to the 
Director of the Compensation and 
Pension Service for extra-schedular 
consideration.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


